DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 was considered by the examiner.
Drawings
The drawings filed on 6/25/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. (20050280682 A1; KATO) in view HASHIGUCHI SHINJI et al. (JP2004-085698A). 
KATO teaches a well-known fixing film style fixing device which uses a ceramic base, which is formed from aluminum, for its heating elements.  Specifically, KATO teaches regarding claim 1, a heating unit 100 comprising: a board 104 [including metal; an insulating layer including insulating material and formed on a surface of the board]; a heating element 101 [disposed on the insulating layer and configured to generate heat by passing an electric current through the heating element ]; a conductive portion 103 [electrically connecting the heating element and the board 104 to each other]; a first power supplying electrode 102b electrically connected to the heating element; and a second power supplying electrode 102a [electrically connected to the board, wherein the heating element, the conductive portion and the board constitute an electric circuit between the first power supplying electrode and the second power supplying electrode, and wherein the heating element is configured to generate the heat in a case where the first power supplying electrode and the second power supplying electrode are electrically connected to a power source and the electric current [0086] is passed through the electric circuit] (figures 1-2C, [0077, 0083-0086-0088]).
Regarding claim 2, the heating element extends along a longitudinal direction of the board, wherein the first power supplying electrode 102b is connected to a first end of the heating element in the longitudinal direction, and wherein the conductive portion 103 is connected to a second end opposite to the first end of the heating element 102b in the longitudinal direction (shown in figures 1-2A, [0084]).
Regarding claim 10, a fixing unit comprising: a tubular film 30 [0074]; a nip portion N forming unit disposed inside the film 30, and comprising the heating unit according to claim 1 discussed above and a holding member 20 configured to hold the heating unit; and a pressing member 40 facing the nip portion forming unit across the film, and configured to form a nip portion between the film and the pressing member 40, wherein the fixing unit is configured to fix an image on a recording material by heating, through the film 30 heated by the heating unit, the image borne on the recording material [0076].
Claim 11, an image forming apparatus (shown in figure 11) comprising: an image bearing member 1 configured to rotate; a transfer unit 5 configured to transfer a toner image from the image bearing member to a recording material; and the fixing unit 11 according to claim 10 discussed above, configured to fix the toner image transferred to the recording material by the transfer unit on the recording material [0060-0063].
KATO does not teach a heating unit comprising: a board including metal; an insulating layer including insulating material and formed on a surface of the board.
HASHIGUCHI teaches a heating unit 15 comprising: a board (substrate) including metal; and an insulating layer including insulating material and formed on a surface of the board (figures 3, 8, [0059]).
Kato and Hashiguchi are concerned with film type fixing devices.  Kato teaches increasing durableness and Hashiguchi teaches preventing offset, which is a universal printing concern.
The rationale for combining the teachings of Hashiguchi with the teachings of Kato relates to the rationale of using a known technique to improve similar devices (methods, or products) in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hashiguchi with the teaching of Kato to prevent offset.

Claims 1-2 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. (20050280682 A1; KATO) in view JINKOMA (US2020/0310308 A1). 
KATO teaches regarding claim 1, a heating unit 100 comprising: a board 104 [including metal; an insulating layer including insulating material and formed on a surface of the board]; a heating element 101 [disposed on the insulating layer and configured to generate heat by passing an electric current through the heating element ]; a conductive portion 103 [electrically connecting the heating element and the board 104 to each other]; a first power supplying electrode 102b electrically connected to the heating element; and a second power supplying electrode 102a [electrically connected to the board, wherein the heating element, the conductive portion and the board constitute an electric circuit between the first power supplying electrode and the second power supplying electrode, and wherein the heating element is configured to generate the heat in a case where the first power supplying electrode and the second power supplying electrode are electrically connected to a power source and the electric current [0086] is passed through the electric circuit] (figures 1-2C, [0077, 0083-0086-0088]).
Regarding claim 2, the heating element extends along a longitudinal direction of the board, wherein the first power supplying electrode 102b is connected to a first end of the heating element in the longitudinal direction, and wherein the conductive portion 103 is connected to a second end opposite to the first end of the heating element 102b in the longitudinal direction (shown in figures 1-2A, [0084]).
Regarding claim 10, a fixing unit comprising: a tubular film 30 [0074]; a nip portion N forming unit disposed inside the film 30, and comprising the heating unit according to claim 1 discussed above and a holding member 20 configured to hold the heating unit; and a pressing member 40 facing the nip portion forming unit across the film, and configured to form a nip portion between the film and the pressing member 40, wherein the fixing unit is configured to fix an image on a recording material by heating, through the film 30 heated by the heating unit, the image borne on the recording material [0076].
Claim 11, an image forming apparatus (shown in figure 11) comprising: an image bearing member 1 configured to rotate; a transfer unit 5 configured to transfer a toner image from the image bearing member to a recording material; and the fixing unit 11 according to claim 10 discussed above, configured to fix the toner image transferred to the recording material by the transfer unit on the recording material [0060-0063].
KATO does not teach a heating unit comprising: a board including metal; an insulating layer including insulating material and formed on a surface of the board.
JINKOMA teaches a heating unit 15 comprising: a board (substrate) including metal [0026]; and an insulating layer including insulating material and formed on a surface of the board (figures 2-3B, [0023-0026]).
Kato and Jinkoma are concerned with film type fixing devices.  Kato teaches increasing durableness and Jinkoma teaches controlling and increasing gloss, which allows the user to customize gloss.  
The rationale for combining the teachings of Jinkoma with the teachings of Kato relates to the rationale of using a known technique to improve similar devices (methods, or products) in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Jinkoma with the teaching of Kato to control gloss according to user desires.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SUZUMI (JP2005-032455A) teaches a fixing device having a metal substrate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

QG